Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric (JP 2012-210071 hereinafter “Furukawa”) in view of Demler (US 3,640,552).
In regard to claims 3 and 7, Furukawa discloses a connector assembly, the connector assembly being defined about a centerline and extending in a longitudinal direction (Fig. 7, connector assembly of 21a and 21b), the connector assembly comprising: 
a first connector (Fig. 7, connector of 21b) defined about the centerline, the first connector having a first housing (Fig. 7, housing defined by the radially outermost edge portion of 21b) and a first mating portion (Fig. 7, mating portion at 23b), the first housing and the first mating portion being integrally formed from a first insulating material (Fig. 7, portion at 23b is integrally formed with the portion at 21b), the first housing extending in the longitudinal direction from a first end thereof to a second end thereof (Fig. 7, indicated housing extends from a first end to a second end defined by the radially outermost edge portion of 21b), the first mating portion extending outwardly from the first end of the first housing in the longitudinal direction (Fig. 7, portion of 23b extends in the longitudinal direction) and away from the second end of the first housing (Fig. 7, 23b extends away from the indicated housing); and 
a second connector (Fig. 7, connector of 21a) defined about the centerline, the second connector having a second housing (Fig. 7, housing defined by the portion between 23a and the end towards 5a) and a second mating portion (Fig. 7, portion from 23a to the end facing 23b), the second housing and the second mating portion being integrally formed from a second insulating material (Fig. 7, indicated second housing  radially surface of 21a defines at least a deformation restriction portion), the mating main body portion being positioned closer to the centerline in the radial direction than the mating main body deformation restricting portion (Fig. 7, indicated inner radial surface is closer to the centerline than the outermost radial surface which define the mating main body portion and restricting portion respectively), 
wherein the second mating portion is configured to receive and mate with the first mating portion (Fig. 7, indicated second mating portion is configured to receive and mate with the portion at 23b), 
wherein the first and second mating portions extend outwardly in opposite directions (Fig. 7), 

wherein the mating main body deformation restricting portion has a constant third outer diameter from the second end of the second housing to a free end (Fig. 7, the connector at 21a has a constant outer diameter at the indicated restricting portion and at the indicated housing), and
	wherein the first, second and third constant outer diameters are substantially equal to each other such that when the first and second connectors are mated together, the first, second and third constant outer diameters are substantially flush (Fig. 7, the outer diameters of 21a and 21b are equal and flush similar to the applicant’s invention).
Furukawa does not expressly disclose the mating main body portion and the mating main body deformation restricting portion being separated in a radial direction relative to the centerline by a separating space defined by a slit-like space extending in the longitudinal direction, wherein the mating main body deformation restricting portion is configured to restrict the amount of deformation in the radial direction of the mating main body portion.
In the related field of tube couplings, Demler teaches a mating main body portion and a mating main body deformation restricting portion separated by a slit-like space in the radial direction (Fig. 2, space between 11 and 12). 
It would have been obvious to one having ordinary skill in the art to have modified the second mating portion of Furukawa to include a slit-like space between the 
In regard to claim 1, Furukawa and Demler discloses the connector assembly according to claim 7, and Furukawa further discloses the mating main body deformation restricting portion and the mating main body portion are configured so as to not be movable relative to the other along the longitudinal direction (Fig. 7, indicated restricting portion and main body portion are configured to not be movable relative to each other in the longitudinal direction).  
In regard to claim 2, Furukawa and Demler discloses the connector assembly according to claim 7, and Furukawa further discloses the first mating portion includes a first engaging portion (Fig. 7, protrusion at 23b), and the mating main body portion of the second mating portion includes a second engaging portion (Fig. 7, portion between the groove at 23a and the tapered surface at the end of 21a), the second engaging portion being configured to engage the first engaging portion (Fig. 7, see the connected configuration).  
In regard to claim 5, Furukawa and Demler discloses the connector assembly according to claim 7, and Furukawa further discloses the first housing is substantially cylindrical (Fig. 7, outermost diameter of 21a is cylindrical), wherein the second housing is substantially cylindrical (Fig. 7, outermost diameter of 21b is cylindrical).  
In regard to claim 6, Furukawa and Demler discloses the connector assembly according to claim 7, and Furukawa further discloses when the first and second connectors are mated together, an end of the second mating portion abuts the first end of the first housing (Fig. 7, abutment in the connected state).
In regard to claim 15, Furukawa and Demler discloses the connector assembly according to claim 7, and Furukawa further discloses a free end of the first mating portion is positioned between the first and second ends of the second housing (Fig. 7, end at 23b is positioned between the first and second ends of the indicated housing such that the end of 23b extends beyond the groove at 23a similar to the applicant’s invention at the end at 22 which slightly extends beyond the restricting portion).  
In regard to claim 16, Furukawa and Demler discloses the connector assembly according to claim 2, and Furukawa further discloses the first and second engaging portions are formed as protruding portions provided at free ends of the first mating portion and the mating main body portion of the second mating portion (Fig. 7, indicated engaging portions are provided at the free ends), respectively, wherein the first engaging portion is positioned between the first end of the second housing and the second engaging portion (Fig. 7, protrusion at 23b is between the first end of the indicated second housing and the indicated second engaging portion), and wherein the second engaging portion is positioned between the first engaging portion and the second end of the first housing (Fig. 7, see the connected state which shows the indicated second engaging portion is between the protrusion at 23b and the second end of the indicated first housing).

Response to Arguments
Applicant's arguments filed 2/07/2021 have been fully considered with respect to claims 1-3, 5-7, and 15-16 but are moot because the new ground of rejection does not rely on the prior art Demler alone applied in the current rejection of record for any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679